299 S.W.3d 676 (2009)
Clifton MERROW, Appellant,
v.
The CURATORS OF the UNIVERSITY OF MISSOURI, Respondent.
No. WD 69817.
Missouri Court of Appeals, Western District.
October 20, 2009.
Motion for Rehearing and/or Transfer to Supreme Court Denied December 22, 2009.
Application for Transfer Denied January 26, 2010.
David J. Moen, Esq., Jefferson City, MO, for appellant.
Phillip J. Hoskins, Esq., Columbia, MO, for respondent.
*677 Before DIVISION ONE: ALOK AHUJA, JAMES M. SMART and LISA WHITE HARDWICK, Judges.

ORDER
PER CURIAM.
Clifton Merrow appeals the circuit court's denial of his Petition for Writ of Mandamus and Prohibition against the Curators of the University of Missouri. For reasons explained in a Memorandum provided to the parties, we find no error and affirm the circuit court's judgment.
AFFIRMED. Rule 84.16(b).